O’HARA, Judge
(dissenting):
I disagree with the lead opinion with respect to the first assigned error. The crux of the matter from my perspective is whether the GCM authority was aware of the pending new charges when he acted on this case, particularly in light of the defense clemency petition which was written by a defense counsel who was unaware of the pending new charges. Neither the government nor defense has directly addressed this fact. We *777are presented with affidavits from other participants, but nothing from the GCM authority. While I am willing to accept the evidence of others on whether or not materials were in fact given to officials when they acted on a court-martial conviction, U.S. v. Garcia, 44 MJ 748 (C.G.Ct.Crim.App.1996), I am not inclined to do so with respect to the extent of that official’s knowledge, or lack thereof, of activities ongoing within the official’s command, which may have a bearing on what post-trial action is taken. The fact that the transmittal letter for the new charges and the charge sheet were withheld from the GCM authority here until he acted on the record does not mean that the information had not already reached him by other means. To remove any doubt in this regard, I would remand the case to the GCM authority for a new post-trial action. In doing so, I would also suggest that the GCM authority may want to address on the record the unrebutted Article 37(a) violation, discussed in the lead opinion.